Citation Nr: 9905304	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-37 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of pneumonia, left lung.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to 
November 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on June 18, 1997, at 
which time he offered sworn testimony with respect to the 
issues now in appellate status.


FINDINGS OF FACT

1.  The appellant has presented no competent medical evidence 
linking the cause of his COPD or emphysema to any event or 
etiology in service, including any medical infirmities he was 
treated for during service or to the use of tobacco products 
during service.

2.  The appellant has not presented any evidence that would 
render any of his claims plausible.

CONCLUSION OF LAW

The claim for service connection for COPD and emphysema, to 
include on the basis of tobacco use, is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), petition for cert. 
filed, No. 97-7373 (Jan. 5, 1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by "either evidence contemporaneous with 
service or the presumption period or evidence that is post-
service or post-presumption period."  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

Service medical records reflect that the appellant had a bout 
of pneumonia in 1982, for which service connection has 
already been granted.  However, these records are entirely 
negative for any record of clinical treatment or diagnosis 
for COPD or emphysema.  Medical records which immediately 
post date service are similarly negative for COPD or 
emphysema.  Specifically, the report of a VA general medical 
examination conducted in December 1990 disclosed no 
complaints referable to the lungs and no abnormalities of the 
respiratory system were found on examination.  A diagnosis 
for these conditions is first shown in August 1994 when a 
spirometer test revealed moderate obstructive disease and a 
chest x-ray showed an emphysematous bulla in the right upper 
lobe.  A VA examination conducted at the same time resulted 
in a diagnosis of COPD.  Subsequently, a private chest x-ray 
taken in November 1994 was interpreted as showing 
hyperinflated lungs thought to be possibly due to 
emphysematous changes or post-inflammatory changes.

Additional medical records in the file disclosed that the 
appellant had pulmonary emphysema by history on a VA 
examination conducted in August 1995.  However, the examiner 
filed an addendum report in September 1995 stating that 
although emphysema could result from a severe bout of 
pneumonia, he did not think the appellant had an extensive 
enough infection in service to establish a relationship 
between these two conditions.

Finally, the report of a VA examination conducted in January 
1998 resulted in diagnoses of COPD secondary to cigarette 
use; and, bolus emphysema.  Medical history taken in 
connection with this examination revealed a long history of 
cigarette abuse since age 16 or 17 (prior to service) and 
continuous for many years thereafter.  The examiner also 
agreed the aforementioned September 1995 addendum report 
regarding the relationship between pneumonia contracted 
during service and his emphysema, stating, "It is felt that 
the bolus emphysema is unlikely to have been a residual of 
that previously described pneumonia."

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for COPD and emphysema well 
grounded.  Caluza, 7 Vet. App. at 498.  There is no competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between these conditions and 
any event or incident of his active duty service.  As noted 
above, the medical evidence does not show a diagnosis of COPD 
or emphysema until a number of years after his military 
service.  Moreover, no competent evidence of record relates 
either COPD or emphysema to any incident or event of his 
active service or his service-connected residuals of 
pneumonia.  Regarding the latter, the medical evidence cited 
above states in the affirmative that a relationship between 
his old bout of pneumonia in service in 1982 is unlikely to 
be related to his present problems with emphysema.  The 
United States Court of Veterans Appeals has stated that 
showing either a chronic disease in service or continuity of 
symptomatology after service requires a medical opinion to 
connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497-
98.  In this case, there is neither contemporaneous evidence 
of COPD or emphysema during service nor is there medical 
evidence showing continuity of related symptomatology after 
service.  See also Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

Similarly, with respect to tobacco use, this claim is not 
well grounded because there is no evidence whatsoever showing 
that the appellant's COPD or emphysema was due to any 
identifiable residuals of injury or disease due to tobacco 
use during his military service.  See VAOPGCPREC 2-93, 58 
Fed. Reg. 42756 (1993).  Moreover, although his service 
records reflect that he smoked cigarettes, and his medical 
history is corroborative of a long-history of cigarette 
smoking before, during and after service, there is no 
evidence showing that he was nicotine dependent during his 
military service. 

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  These three questions must be 
answered in the affirmative, before service connection could 
be established.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).  As detailed above, the medical history of this case 
denotes a long history of cigarette smoking that preceded his 
military service and continued for many years thereafter.  
Medical records on file suggest that there is a connection 
between his chronic, long-term history of smoking and the 
onset of his COPD.  However, what is lacking here is 
objective evidence, particularly, service medical records, 
showing the incurrence or aggravation of a disease or injury 
due to tobacco use while the appellant served with the Army 
between 1976 and 1990.  As such, there is no adequate basis 
to award service connection for either COPD or emphysema on 
account of tobacco use during service.

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on his contentions 
alone to grant service connection could only be done by the 
Board's acceptance of (1) mere conjecture as to the actual 
incurrence of COPD or emphysema in service given that no 
records corroborate such a fact and (2) a layperson's opinion 
to provide the necessary link showing the incurrence of such 
a disease in service and its etiological relationship to the 
conditions presently diagnosed.  As detailed above, the 
relevant caselaw requires that the "link" must be satisfied 
by competent medical evidence.  In this case, unfortunately 
for the appellant, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions and 
hearing testimony on appeal; however, as previously stated, 
his lay contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
With respect to these contentions, it is not shown by the 
evidence that the appellant has the requisite medical 
expertise or training to render a competent medical opinion 
on the etiology of his COPD or emphysema.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make this claim for service connection 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit at 92, Tirpak, at 610-11; and Murphy at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to provide a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of available evidence that might 
render plausible a claim that is not well grounded on the 
basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for COPD and emphysema as not well 
grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995). 


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for COPD and 
emphysema is denied.


REMAND

In a previous remand decision in October 1997, the Board 
noted that, the applicable rating criteria for diseases of 
the respiratory system, 38 C.F.R. § 4.96 et seq., had been 
amended, effective October 7, 1996.  The appellant's residual 
of pneumonia of the left lung had been rated under Diagnostic 
Code 6810, which had been deleted under the revised criteria.  
The RO was instructed to readjudicate the claim with 
consideration of the amended rating criteria.  However, it is 
observed that the RO's most recent adjudication of this issue 
by rating decision in March 1998 continued to rate this 
disability under the aforementioned deleted rating criteria.  
Moreover, the supplemental statement of the case issued on 
conjunction with this rating decision makes clear that the RO 
continued to apply now-deleted provisions of the rating 
schedule to deny a compensable or higher rating for the 
appellant's pneumonia disability.  Accordingly, this issue 
will require readjudication in order to incorporate relevant 
consideration of the amended rating criteria.

n concluded, the version most favorable to the 
veteran will apply.  Thus, in the absence of intervening 
instructions from higher authority, the RO must specifically 
adjudicate this claim under both the old and new criteria, 
determine which criteria is more favorable to the appellant, 
and then apply such criteria.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must readjudicate the 
increased rating claim presently 
certified for appeal with consideration 
of the amended rating criteria, as 
alluded to above.  In rating the service-
connected residuals of pneumonia of the 
left lung, the RO should consider all 
appropriate laws and regulations, 
including a determination on whether 
either the revised or the old version of 
the rating criteria is more favorable to 
the appellant.  If one or the other is 
more favorable, the RO should so state 
and then apply the more favorable version 
of the regulation to the appellant's 
claim. If the result is the same under 
either criteria, the RO should apply the 
revised criteria.  The basis for the 
denial as well as the applicable rating 
criteria should be addressed in the 
supplemental statement of the case.  In 
adjudicating the claim, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

2.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and argument 
on the appealed issue that is the subject 
of this remand.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

Subsequently, the appellant and his representative should be 
furnished copies of the supplemental statement of the case.  
They should be afforded a reasonable period of time in which 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

